DETAILED ACTION
The Amendment filed March 7th, 2022 has been entered and fully considered. Claims 1, 5, 7-11, 15-26, 28-39 are pending in this application. Claims 1, 10-11, 22 and 24 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: line 11 recites “adjacent pair of proximal electrodes”. It is suggested that the claim be amended to recite -- an adjacent pair of proximal electrodes--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8-11, 15-19, 22, 24-26, 28, and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al., (hereinafter ‘Stewart’, U.S. PGPub. No. 2018/0303543) in view of Pranaitis (hereinafter 'Pranaitis', U.S. Pat. 10,729,348) and further in view of Viswanathan et al., (hereinafter ‘Viswanathan’, U.S. PGPub. No. 2018/0085160) and Govari et al., (hereinafter 'Govari', U.S. PGPub. No. 2017/0172666).
Regarding independent claim 1 and claim 10, Stewart discloses a system, comprising: an ablation device (device 12 in Fig. 5) including: a single linear shaft (elongate body 22) including a linear distal portion (distal portion 28) positionable near a tissue wall, the linear shaft configured to be deflectable along one or more portions proximal to the linear distal portion to position the linear distal portion near the tissue wall ([0065], actuation or control features that allow a user to control, deflect, steer... handle 42 may include one or more components such as a lever or knob for manipulating the elongate body 22 and/or additional components of the device 12); a plurality of collinear electrodes (electrodes 40A, distal tip electrode 40B; [0061], referred to as electrodes 40) disposed on the linear distal portion (28), the plurality of electrodes (40) including: a distal tip electrode having a first length (distal tip electrode 40B); and a set of proximal electrodes (see proximal electrodes 40A in Fig. 5) disposed proximal to the distal tip electrode (40B), a first spacing separating an adjacent pair of proximal electrodes of the set of proximal electrodes (see ‘first spacing’ of linear shaft 22 separating an adjacent pair of proximal electrodes 40A), a second spacing separating the most distal proximal electrode of the set of proximal electrodes from the distal tip electrode (see ‘second spacing’ of linear shaft 22 separating the most distal proximal electrode 40A of the set of proximal electrodes 40A from the distal tip electrode 40B), at least one of the proximal electrodes (40A) from the adjacent pair having a second length (as broadly claimed, at least one of the proximal electrodes 40 has a second length). Stewart further discloses a signal generator (generator 16) operatively coupled to the ablation device (12) and configured to activate the distal tip electrode (40B in Fig. 5) with a first polarity and the set of proximal electrodes (see proximal electrodes 40A in Fig. 5) with a second polarity opposite the first polarity ([0062], “device 12 may include more than one electrode 40, and adjacent electrodes 40 may have opposite polarities”; [0076], “method may be performed using only one device 12. In that case, the monophasic deliveries may be delivered in a bipolar manner. To accomplish this, the device may include more than one electrode 40 (for example, the flat electrodes as shown in FIG. 3), and adjacent electrodes 40 may have opposite polarities”) with the plurality of electrodes being collinear (see collinear electrodes 40 in Fig. 5) such that the plurality of electrodes (40) generates a pulsed electric field energy that is capable of producing an ablation zone in the tissue wall having a depth that is independent of an orientation of the linear distal portion relative to the tissue wall ([0049], see device for delivering pulses for electroporation and ablation of tissue; [0072]-[0073], various methods of destroying target tissue through electroporation; [0076], may be performed using one device 12).
Although Stewart discloses a distal tip electrode and a set of proximal electrodes and first and second spacing’s (see above), Stewart is silent regarding the first length being greater than the second length, and the second spacing being greater than the first spacing.
However, in the same field of endeavor, Pranaitis teaches a similar system (Figs. 1 and 3) comprising an ablation catheter (10) including a distal tip electrode (26) positioned at the distal end (14) and a set of proximal electrodes (28) disposed proximal to the distal tip electrode (26). The catheter (10) includes a first spacing separating an adjacent pair of proximal electrodes (28) of the set of proximal electrodes (28) and a second spacing separating the most distal proximal electrode (28) of the set of proximal electrodes (28) from the distal tip electrode (26) (see Fig. 3). As best illustrated in Figure 3, the distal tip electrode (26) has a first length greater than the second length of at least one of the proximal electrodes (28) from the adjacent pair. Further, the ring electrodes (28) also have staggered spacing such that they are not uniformly distributed through distal region (14) (col. 6, ll. 25-28), wherein the second spacing is greater than the first spacing (see annotated Figure 3 below). Pranaitis teaches, “the person of ordinary skill in the art will understand and appreciate that, by varying the size and spacing of electrodes 28, different diagnostic and/or therapeutic objectives and/or outcomes can be achieved… it should be understood that distal region 14 can include any number of such electrodes 28 and that the inter-electrode spacing need not always be 1 mm. In some embodiments, in fact, the inter-electrode spacing can vary along the length of distal region 14” (col. 5, ll. 13-26). It is well known in the art (as can be seen in Pranaitis) to include electrodes of various sizes and spacings in order to achieve desired therapeutic objectives (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode configuration as taught by Stewart to include the first length being greater than the second length, and the second spacing being greater than the first spacing as taught by Pranaitis in order to achieve desired therapeutic objectives (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment.

    PNG
    media_image1.png
    338
    428
    media_image1.png
    Greyscale

Stewart in view of Pranaitis are silent regarding a plurality of leads coupled to the plurality of electrodes, each lead having insulation configured to withstand a potential difference of at least about 700 V without dielectric breakdown. 
However, in the same field of endeavor, Viswanathan discloses a similar system comprising an ablation device (Figs. 1 and 3, see ablation system 100, ablation device 110, 300; [0083]) including a catheter (310) and a plurality of electrodes (electrodes 314) disposed on the distal portion of the catheter (see electrodes 314 at distal portion 312). The device includes a plurality of leads coupled to the plurality of electrodes ([0074]; [0082], “Each of the discussed herein may be connected to an insulated electrical lead”), each lead having insulation configured to withstand a potential difference of at least about 700 V without dielectric breakdown ([0082]). This configuration allows the electrodes to effectively deliver electrical energy and to ablate tissue through irreversible electroporation ([0082]), thereby increasing efficiency and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stewart in view of Pranaitis to include a plurality of leads coupled to the plurality of electrodes, each lead having insulation configured to withstand a potential difference of at least about 700 V without dielectric breakdown as taught by Viswanathan in order to allow the electrodes to effectively deliver electrical energy and to ablate tissue through irreversible electroporation ([0082]), thereby increasing efficiency and safety. 
Lastly, although Stewart teaches a second spacing separating the most distal proximal electrode of the set of proximal electrodes from the distal tip electrode (see ‘second spacing’ of linear shaft 22 separating the most distal proximal electrode 40A of the set of proximal electrodes 40A from the distal tip electrode 40B), Stewart in view of Pranaitis and Viswanathan are silent regarding the linear shaft comprising a flexible shaft portion, the flexible shaft potion having a portion length of the second spacing and an electromagnetic sensor disposed at the flexible shaft portion. Further, the combination is silent regarding a tracking device configured to track a location of the distal portion of the linear shaft during positioning, the tracking device including a field generator configured to generate at least one of electric fields or magnetic fields, wherein the electromagnetic sensor is configured to receive a set of signals in response to the generated fields for determining the location of the distal portion of the linear shaft.
However, in the same field of endeavor, Govari (Figs. 1-5) teaches a similar system (10) comprising an ablation device (catheter 14, distal tip 18 in Fig. 1; [0038], for ablative procedures) including a linear shaft comprising a flexible shaft portion (see Figs. 2-3; specifically Fig. 5 for ‘flexible’ shaft portion and spring 63). The flexible shaft portion includes a receiver (59) comprising a set of three coils (such as that illustrated in Figure 4) that, “act as a location detector for the distal end, by generating position-dependent signals from incident RF radiation produced by external field generating coils 28 (FIG. 1). The field generating coils 28 (typically also three) are fixed in a location pad that is positioned beneath a patient. Analysis of the position-dependent signal levels in the three receiving coils gives the location and the orientation of the distal end” ([0049]; see coils 28 in Fig. 1; [0044], positioning subsystem; it is noted that the receiver 59 necessarily meets the limitation regarding an electromagnetic sensor).This configuration is utilized in order to provide valuable information regarding the position and orientation of the catheter relative to the targeted tissue ([0044]), thereby improving the precision and consistency of RF ablation procedures ([0006]), and overall control of the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Stewart in view of Pranaitis and Viswanathan to further include a flexible shaft potion having a portion length of the second spacing and an electromagnetic sensor disposed at the flexible shaft portion, and a tracking device configured to track a location of the distal portion of the linear shaft during positioning, the tracking device including a field generator configured to generate at least one of electric fields or magnetic fields, wherein the electromagnetic sensor is configured to receive a set of signals in response to the generated fields for determining the location of the distal portion of the linear shaft, as taught by Govari. Doing so provides valuable information regarding the position and orientation of the catheter relative to the targeted tissue ([0044]), thereby improving the precision and consistency of RF ablation procedures ([0006]), and overall control of the system. 
Regarding claim 5, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 1, but are silent regarding wherein the set of proximal electrodes are jointly wired using a first lead from the plurality of leads, and the distal tip electrode is independently wired using a second lead from the plurality of leads. 
Viswanathan further teaches various configurations of electrode groupings and wirings ([0074], [0122]). In one configuration, Viswanathan teaches wherein the electrodes on a given spline are wired separately in order vary the order of activation of the electrodes, such as to activate the electrodes all at once or in a predetermined sequence ([0118]). Viswanathan further teaches that in some embodiments, “the electrodes may be electrically wired together within the spline, while in alternate embodiments they may be wired together in the handle of the device, so that these electrodes are at the same electric potential during ablation” ([0122]). In some embodiments, “adjacent distal electrodes and proximal electrodes may form an anode-cathode pair. For example, the distal electrodes may be configured as an anode and the proximal electrodes may be configured as a cathode” ([0122]). It is well known in the art (as can be seen in Viswanathan) to provide various electrode wiring configurations including independently wired electrodes or wherein the electrodes are wired together (so that the electrodes are at the same electric potential during ablation) ([0122]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Stewart in view of Pranaitis and further in view of Viswanathan and Govari to further include wherein the set of proximal electrodes are jointly wired using a first lead from the plurality of leads, and the distal tip electrode is independently wired using a second lead from the plurality of leads as taught by Viswanathan. Doing so ensures that the paired electrodes are at the same electric potential during ablation ([0122]), thereby increasing control and uniformity.
Regarding claim 8, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 1. In view of the prior modification of  Stewart in view of Pranaitis and further in view of Viswanathan and Govari, Pranaitis teaches wherein each of the first spacing and the second spacing is about 0.5 mm to about 12 mm (col. 5, ll. 7-28). 
Regarding claim 9, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 8, but are silent regarding wherein the ratio of the second spacing to the first spacing is between about 1 and about 20.
 In view of the prior modification of Stewart in view of Pranaitis and further in view of Viswanathan and Govari, Pranaitis teaches various inter-electrode spacing, including of about 1 mm and as close together as about 0.75 mm (col. 5, ll. 7-28). Pranaitis teaches, “the person of ordinary skill in the art will understand and appreciate that, by varying the size and spacing of electrodes 28, different diagnostic and/or therapeutic objectives and/or outcomes can be achieved… it should be understood that distal region 14 can include any number of such electrodes 28 and that the inter-electrode spacing need not always be 1 mm. In some embodiments, in fact, the inter-electrode spacing can vary along the length of distal region 14” (col. 5, ll. 13-26). It is well known in the art (as can be seen in Pranaitis) to provide various spacings in order to achieve a desired therapeutic objective (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first spacing and the second spacing as taught by Stewart in view of Pranaitis and further in view of Viswanathan and Govari such that the ratio of the second spacing to the first spacing is between about 1 and about 20 as taught by Pranaitis in order to achieve a desired therapeutic objective (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding independent claim 11 and claim 22, Stewart discloses an apparatus (device 12 in Fig. 5), comprising: a single linear shaft (elongate body 22) including a linear distal portion (distal portion 28) positionable near a tissue wall, the linear shaft configured to be deflectable along one or more portions proximal to the linear distal portion to position the linear distal portion near the tissue wall ([0065], actuation or control features that allow a user to control, deflect, steer... handle 42 may include one or more components such as a lever or knob for manipulating the elongate body 22 and/or additional components of the device 12); a plurality of collinear electrodes (electrodes 40A, distal tip electrode 40B; [0061], referred to as electrodes 40) disposed on the linear distal portion (28), the plurality of electrodes (40) configured to generate a pulsed electric field with the plurality of electrodes being collinear (see Fig. 5) that is capable of producing an ablation zone in the tissue wall having a depth that is independent of an orientation of the linear distal portion relative to the tissue wall ([0049], see device for delivering pulses for electroporation and ablation of tissue; [0072]-[0073], various methods of destroying target tissue through electroporation; [0076], may be performed using one device 12), the plurality of electrodes including: a set of distal electrodes including a distal tip electrode disposed at a tip of the linear shaft (see distal electrodes 40A, distal tip electrode 40B, elongate body 22 in Fig. 5); and a set of proximal electrodes disposed proximal to the set of distal electrodes (see proximal electrodes 40A in Fig. 5), a first spacing separating an adjacent pair of proximal electrodes of the set of proximal electrodes (see ‘first spacing’ of linear shaft 22 separating an adjacent pair of proximal electrodes 40A), a second spacing separating the most distal proximal electrode of the set of proximal electrodes from the most proximal distal electrode of the set of distal electrodes (see ‘second spacing’ of linear shaft 22 separating the most distal proximal electrode 40A of the set of proximal electrodes 40A from the most proximal distal electrode 40A of the set of distal electrodes 40A), a third spacing separating the distal tip electrode and an adjacent distal electrode of the set of distal electrodes (see ‘third spacing’ separating the distal tip electrode 40B from an adjacent distal electrode 40A). Stewart further discloses that the set of distal electrodes (see distal electrodes 40A in Fig. 5) are activated with a first polarity and the set of proximal electrodes (see proximal electrodes 40Ain Fig. 5) are activated with a second polarity opposite the first polarity to collectively generate the pulsed electric field ([0062], “device 12 may include more than one electrode 40, and adjacent electrodes 40 may have opposite polarities”; [0076], “method may be performed using only one device 12. In that case, the monophasic deliveries may be delivered in a bipolar manner. To accomplish this, the device may include more than one electrode 40 (for example, the flat electrodes as shown in FIG. 3), and adjacent electrodes 40 may have opposite polarities”; [0049]; [0072]-[0073]; [0076]).
Although Stewart discloses a set of distal electrodes including a distal tip electrode and a set of proximal electrodes (see above) and first, second and third spacing’s, Stewart is silent regarding the first spacing and the third spacing being less than the second spacing.
However, in the same field of endeavor, Pranaitis teaches a similar system (Figs. 1 and 3) comprising an ablation catheter (10) including a plurality of electrodes (26, 28). The plurality of electrodes further include a set of distal electrodes (28) including a distal tip electrode (26) disposed at a tip of the linear shaft and a set of proximal electrodes disposed proximal to the set of distal electrodes (28 in Fig. 3). The catheter (10) includes a first spacing separating an adjacent pair of proximal electrodes (28) of the set of proximal electrodes (28), a second spacing separating the most distal proximal electrode (28) of the set of proximal electrodes (28) from the most proximal distal electrode(28)  of the set of distal electrodes (28), and a third spacing separating the distal tip electrode (26) and an adjacent distal electrode (28) of the set of distal electrodes (28) (see annotated Figure 3 below). As best illustrated in Figure 3, the ring electrodes (28) have staggered spacing such that they are not uniformly distributed through distal region (14) (col. 6, ll. 25-28), wherein the first spacing and the third spacing are less than the second spacing (Fig. 3). Pranaitis teaches, “the person of ordinary skill in the art will understand and appreciate that, by varying the size and spacing of electrodes 28, different diagnostic and/or therapeutic objectives and/or outcomes can be achieved… it should be understood that distal region 14 can include any number of such electrodes 28 and that the inter-electrode spacing need not always be 1 mm. In some embodiments, in fact, the inter-electrode spacing can vary along the length of distal region 14” (col. 5, ll. 13-26). It is well known in the art (as can be seen in Pranaitis) to include electrodes of various sizes and spacings in order to achieve desired therapeutic objectives (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode configuration as taught by Stewart to include the first spacing and the third spacing being less than the second spacing, as taught by Pranaitis in order to achieve desired therapeutic objectives (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment.

    PNG
    media_image2.png
    551
    581
    media_image2.png
    Greyscale

Stewart in view of Pranaitis are silent regarding a plurality of leads coupled to the plurality of electrodes, each lead from the plurality of leads configured to deliver a voltage output having an amplitude of at least 700V to the plurality of electrodes without dielectric breakdown of its corresponding insulation .
However, in the same field of endeavor, Viswanathan discloses a similar system comprising an ablation device (Figs. 1 and 3, see ablation system 100, ablation device 110, 300; [0083]) including a catheter (310) and a plurality of electrodes (electrodes 314) disposed on the distal portion of the catheter (see electrodes 314 at distal portion 312). The plurality of electrodes includes a set of distal electrodes (see distal electrodes 314) and a set of proximal electrodes (see proximal electrodes 314). Further, the device includes a plurality of leads coupled to the plurality of electrodes ([0074]; [0082], “Each of the discussed herein may be connected to an insulated electrical lead”), each lead having insulation configured to withstand a potential difference of at least about 700 V without dielectric breakdown ([0082]). This configuration allows the electrodes to effectively deliver electrical energy and to ablate tissue through irreversible electroporation ([0082]), thereby increasing efficiency and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stewart in view of Pranaitis to include a plurality of leads coupled to the plurality of electrodes, each lead from the plurality of leads configured to deliver a voltage output having an amplitude of at least 700V to the plurality of electrodes without dielectric breakdown of its corresponding insulation as taught by Viswanathan in order to allow the electrodes to effectively deliver electrical energy and to ablate tissue through irreversible electroporation ([0082]), thereby increasing efficiency and safety.
Lastly, although Stewart discloses a second spacing separating the most distal proximal electrode of the set of proximal electrodes from the most proximal distal electrode of the set of distal electrodes (see ‘second spacing’ of linear shaft 22 separating the most distal proximal electrode 40A of the set of proximal electrodes 40A from the most proximal distal electrode 40A of the set of distal electrodes 40A), Stewart in view of Pranaitis and Viswanathan are silent regarding the linear shaft comprising a flexible shaft portion, the flexible shaft potion having a portion length of the second spacing and an electromagnetic sensor disposed at the flexible shaft portion. Further, the combination is silent regarding wherein the electromagnetic sensor, in response to at least one of electric fields or magnetic fields being generated by a field generator associated with a tracking device, is configured to receive a set of signals for determining a location of the distal portion.
However, in the same field of endeavor, Govari (Figs. 1-5) teaches a similar system (10) comprising an ablation device (catheter 14, distal tip 18 in Fig. 1; [0038], for ablative procedures) including a linear shaft comprising a flexible shaft portion (see Figs. 2-3; specifically Fig. 5 for ‘flexible’ shaft portion and spring 63). The flexible shaft portion includes a receiver (59) comprising a set of three coils (such as that illustrated in Figure 4) that, “act as a location detector for the distal end, by generating position-dependent signals from incident RF radiation produced by external field generating coils 28 (FIG. 1). The field generating coils 28 (typically also three) are fixed in a location pad that is positioned beneath a patient. Analysis of the position-dependent signal levels in the three receiving coils gives the location and the orientation of the distal end” ([0049]; see coils 28 in Fig. 1; [0044], positioning subsystem; it is noted that the receiver 59 necessarily meets the limitation regarding an electromagnetic sensor).This configuration is utilized in order to provide valuable information regarding the position and orientation of the catheter relative to the targeted tissue ([0044]), thereby improving the precision and consistency of RF ablation procedures ([0006]), and overall control of the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Stewart in view of Pranaitis and Viswanathan to further include a flexible shaft potion having a portion length of the second spacing and an electromagnetic sensor disposed at the flexible shaft portion, wherein the electromagnetic sensor, in response to at least one of electric fields or magnetic fields being generated by a field generator associated with a tracking device, is configured to receive a set of signals for determining a location of the distal portion, as taught by Govari. Doing so provides valuable information regarding the position and orientation of the catheter relative to the targeted tissue ([0044]), thereby improving the precision and consistency of RF ablation procedures ([0006]), and overall control of the system. 
Regarding claim 15, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11, but are silent regarding wherein the set of proximal electrodes are jointly wired using a first lead from the plurality of leads, and the distal tip electrode and the adjacent distal electrode are jointly wired using a second lead from the plurality of leads.
Viswanathan further teaches various configurations of electrode groupings and wirings ([0074], [0122]). In one configuration, Viswanathan teaches wherein the electrodes on a given spline are wired separately in order vary the order of activation of the electrodes, such as to activate the electrodes all at once or in a predetermined sequence ([0118]). Viswanathan further teaches that in some embodiments, “the electrodes may be electrically wired together within the spline, while in alternate embodiments they may be wired together in the handle of the device, so that these electrodes are at the same electric potential during ablation” ([0122]). In some embodiments, “adjacent distal electrodes and proximal electrodes may form an anode-cathode pair. For example, the distal electrodes may be configured as an anode and the proximal electrodes may be configured as a cathode” ([0122]). It is well known in the art (as can be seen in Viswanathan) to provide various electrode wiring configurations including independently wired electrodes or wherein the electrodes are wired together (so that the electrodes are at the same electric potential during ablation) ([0122]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Stewart in view of Pranaitis and further in view of Viswanathan and Govari to further include wherein the set of proximal electrodes are jointly wired using a first lead from the plurality of leads, and the distal tip electrode and the adjacent distal electrode are jointly wired using a second lead from the plurality of leads as taught by Viswanathan. Doing so ensures that the paired electrodes are at the same electric potential during ablation ([0122]), thereby increasing control and uniformity.
Regarding claim 16, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11, but are silent regarding wherein the two proximal electrodes are jointly wired using a first lead from the plurality of leads, the distal tip electrode is independently wired using a second lead from the plurality of leads, and one or more distal electrodes disposed proximal to the distal tip electrode are independently or jointly wired using one or more third leads from the plurality of leads. 
Viswanathan further teaches various configurations of electrode groupings and wirings ([0074], [0122]). In one configuration, Viswanathan teaches wherein the electrodes on a given spline are wired separately in order vary the order of activation of the electrodes, such as to activate the electrodes all at once or in a predetermined sequence ([0118]). Viswanathan further teaches that in some embodiments, “the electrodes may be electrically wired together within the spline, while in alternate embodiments they may be wired together in the handle of the device, so that these electrodes are at the same electric potential during ablation” ([0122]). In some embodiments, “adjacent distal electrodes and proximal electrodes may form an anode-cathode pair. For example, the distal electrodes may be configured as an anode and the proximal electrodes may be configured as a cathode” ([0122]). It is well known in the art (as can be seen in Viswanathan) to provide various electrode wiring configurations including independently wired electrodes or wherein the electrodes are wired together (so that the electrodes are at the same electric potential during ablation) ([0122]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Stewart in view of Pranaitis and further in view of Viswanathan and Govari to further include wherein the two proximal electrodes are jointly wired using a first lead from the plurality of leads, the distal tip electrode is independently wired using a second lead from the plurality of leads, and one or more distal electrodes disposed proximal to the distal tip electrode are independently or jointly wired using one or more third leads from the plurality of leads as taught by Viswanathan. Doing so ensures that the paired electrodes are at the same electric potential during ablation ([0122]), thereby increasing control and uniformity.
Regarding claim 17, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11, but are silent regarding wherein the linear shaft has a diameter of between about 1 mm and about 5 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the diameter of the linear shaft to have a diameter of between about 1 mm and about 5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding claim 18, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11. In view of the prior modification of  Stewart in view of Pranaitis and further in view of Viswanathan and Govari, Pranaitis (Fig. 3) teaches wherein: each proximal electrode (28) from the set of proximal electrodes has a length of about 1 mm to about 6 mm, and each distal electrode (28) from the set of distal electrodes has a length of about 1 mm to about 8 mm (col. 5, ll. 7-28). 
Regarding claim 19, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11, but are silent regarding wherein the ratio of the second spacing to the first spacing is between about 1 and about 20.
 In view of the prior modification of Stewart in view of Pranaitis and further in view of Viswanathan and Govari, Pranaitis teaches various inter-electrode spacing, including of about 1 mm and as close together as about 0.75 mm (col. 5, ll. 7-28). Pranaitis teaches, “the person of ordinary skill in the art will understand and appreciate that, by varying the size and spacing of electrodes 28, different diagnostic and/or therapeutic objectives and/or outcomes can be achieved… it should be understood that distal region 14 can include any number of such electrodes 28 and that the inter-electrode spacing need not always be 1 mm. In some embodiments, in fact, the inter-electrode spacing can vary along the length of distal region 14” (col. 5, ll. 13-26). It is well known in the art (as can be seen in Pranaitis) to provide various spacings in order to achieve a desired therapeutic objective (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first spacing and the second spacing as taught by Stewart in view of Pranaitis and further in view of Viswanathan and Govari such that the ratio of the second spacing to the first spacing is between about 1 and about 20 as taught by Pranaitis in order to achieve a desired therapeutic objective (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding independent claim 24 and claim 26, Stewart (Fig. 5) discloses a method, comprising: positioning an ablation device (device 12) including a single linear shaft (elongate body 22) in a cardiac chamber of a heart of a subject such that a linear distal portion (distal portion 28) of the linear shaft (22) is near a first portion of a tissue wall with the linear shaft (22) set at a first orientation to the first portion of the tissue wall (see [0023] -[0025] for treatment location within chamber of the heart; [0077], “the first treatment device 12 may be positioned within the heart on an endocardial surface”; [0088]), the ablation device including a plurality of collinear electrodes (electrodes 40A, distal tip electrode 40B; [0061], referred to as electrodes 40) disposed on the linear distal portion (28), the plurality of electrodes including a set of distal electrodes (see distal electrodes 40Ain Fig. 5) and a set of proximal electrodes (see proximal electrodes 40A in Fig. 5), at least one adjacent pair of proximal electrodes of the set of proximal electrodes separated by a first spacing (see ‘first spacing’ of linear shaft 22 separating electrodes 40A), the most distal proximal electrode of the set of proximal electrodes and the most proximal distal electrode of the set of distal electrodes separated by a second spacing (see ‘second spacing’ of linear shaft 22 separating electrodes 40A).
Although Stewart discloses a first and second spacing, Stewart is silent regarding the most distal proximal electrode of the set of proximal electrodes and the most proximal distal electrode of the set of distal electrodes separated by a second spacing greater than the first spacing.
However, in the same field of endeavor, Pranaitis teaches a similar system (Figs. 1 and 3) comprising an ablation catheter (10) including a plurality of electrodes (26, 28). The plurality of electrodes further include a set of distal electrodes (28) including a distal tip electrode (26) disposed at a tip of the linear shaft and a set of proximal electrodes disposed proximal to the set of distal electrodes (28 in Fig. 3). The catheter (10) includes a first spacing separating an adjacent pair of proximal electrodes (28) of the set of proximal electrodes (28) and a second spacing separating the most distal proximal electrode (28) of the set of proximal electrodes (28) from the most proximal distal electrode (28) of the set of distal electrodes (28) (see annotated Figure 3 below). As best illustrated in Figure 3, the ring electrodes (28) have staggered spacing such that they are not uniformly distributed through distal region (14) (col. 6, ll. 25-28). Pranaitis teaches, “the person of ordinary skill in the art will understand and appreciate that, by varying the size and spacing of electrodes 28, different diagnostic and/or therapeutic objectives and/or outcomes can be achieved… it should be understood that distal region 14 can include any number of such electrodes 28 and that the inter-electrode spacing need not always be 1 mm. In some embodiments, in fact, the inter-electrode spacing can vary along the length of distal region 14” (col. 5, ll. 13-26). It is well known in the art (as can be seen in Pranaitis) to include electrodes of various sizes and spacings in order to achieve desired therapeutic objectives (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode configuration as taught by Stewart to include the most distal proximal electrode of the set of proximal electrodes and the most proximal distal electrode of the set of distal electrodes separated by a second spacing greater than the first spacing, as taught by Pranaitis in order to achieve desired therapeutic objectives (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment.

    PNG
    media_image3.png
    551
    581
    media_image3.png
    Greyscale

Further, Stewart discloses the method of generating, using a signal generator (generator 16), a first pulse waveform and delivering, while the linear distal portion is set at the first orientation, the first pulse waveform to the plurality of electrodes (40). Stewart discloses the monophasic deliveries may be delivered in a bipolar manner and the adjacent electrodes (40) may have opposite polarities ([0076], the method may be performed using only one device 12; also see [0062]; [0049], see device for delivering pulses for electroporation and ablation of tissue; [0072]-[0073], various methods of destroying target tissue through electroporation), however Stewart in view of Pranaitis are silent regarding generating a first pulse waveform having a voltage amplitude of at least about 700 V and delivering the first pulse waveform to the plurality of electrodes such that the set of distal electrodes are activated with a first polarity and the set of proximal electrodes are activated with a second polarity opposite the first polarity to collectively generate a pulsed electric field that produces an ablation zone in the first portion of the tissue wall; positioning the ablation device in the cardiac chamber such that the linear distal portion is near a second portion of the tissue wall with the linear shaft set at a second orientation different from the first orientation; generating, using the signal generator, a second pulse waveform having a voltage amplitude of at least about 700 V; and delivering, while the linear distal portion is set at the second orientation, the second pulse waveform to the plurality of electrodes such that the set of distal electrodes are activated with the first polarity and the set of proximal electrodes are activated with the second polarity to collectively generate a pulsed electric field that produces an ablation zone in the second portion of the tissue wall having a depth that is approximately equal to a depth of the ablation zone produced in the first portion of the tissue wall.
However, in the same field of endeavor, Viswanathan (see Figs. 1 and 7, see ablation system 100, ablation device 110, 300; [0083]) teaches a similar method, comprising positioning a linear shaft (catheter 310) of an ablation device in a cardiac chamber of a heart of a subject ([0083], [0195]-[0196]). The ablation device includes a plurality of electrodes (electrodes 314) comprising a set of distal electrodes and a set of proximal electrodes (see distal and proximal electrodes 314 in Fig. 3). Each electrode from the plurality of electrodes has an insulated lead associated therewith configured to withstand a potential difference of at least about 700 V without dielectric breakdown of its corresponding insulation (see [0073]-[0074], [0082], “Each of the electrodes of the ablation devices discussed herein may be connected to an insulated electrical lead”; thereby meeting the limitations of claim 26). Viswanathan further teaches the method of generating, using a signal generator (signal generator 122 in Fig. 1; see [0073]-[0074]), a first pulse waveform having a voltage amplitude of at least about 700 V (see [0073]-[0074] for 700V; also see [0202] and methods in [0195]-[0197]) and teaches delivering the pulse waveforms to the plurality of electrodes such that the set of distal electrodes are activated with a first polarity and the set of proximal electrodes are activated with a second polarity opposite the first polarity to collectively generate a pulsed electric field that produces an ablation zone in the tissue wall (see [0074], the ablation device may include a catheter configured to receive and/or deliver pulse waveforms wherein the electrodes 112 may be grouped into one or more anode cathode subsets such as, a subset including two anodes and two cathodes; see method in [0202], electrodes may be configured in anode-cathode subsets and a voltage pulse waveform may be delivered for tissue ablation). Viswanathan further teaches repositioning the ablation device such that the linear distal portion is near a second portion of the tissue wall with the linear shaft set at a second orientation different from the first orientation and repeating the steps in the second portion of the tissue wall (see [0083], for adjustment of device to different orientations; [0195]-[0197], specifically [0197], “these steps may be repeated for a desired number of pulmonary vein ostial or antral regions to have been ablated (e.g., 1, 2, 3, or 4 ostia)”; also see method in [0202], electrodes may be configured in anode-cathode subsets and a voltage pulse waveform may be delivered for tissue ablation and may be repositioned). It is well known in the art (as can be seen in Viswanathan) to provide sets of electrodes divided into various groupings of anode-cathode subsets ([0074]). This configuration allows the electrodes to effectively deliver electrical energy and to ablate tissue through irreversible electroporation ([0074]; [0082]), thereby increasing efficiency, versatility and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stewart in view of Pranaitis to include the method of generating a first pulse waveform having a voltage amplitude of at least about 700 V and delivering the first pulse waveform to the plurality of electrodes such that the set of distal electrodes are activated with a first polarity and the set of proximal electrodes are activated with a second polarity opposite the first polarity to collectively generate a pulsed electric field that produces an ablation zone in the first portion of the tissue wall; positioning the ablation device in the cardiac chamber such that the linear distal portion is near a second portion of the tissue wall with the linear shaft set at a second orientation different from the first orientation; generating, using the signal generator, a second pulse waveform having a voltage amplitude of at least about 700 V; and delivering, while the linear distal portion is set at the second orientation, the second pulse waveform to the plurality of electrodes such that the set of distal electrodes are activated with the first polarity and the set of proximal electrodes are activated with the second polarity to collectively generate a pulsed electric field that produces an ablation zone in the second portion of the tissue wall having a depth that is approximately equal to a depth of the ablation zone produced in the first portion of the tissue wall as taught by Viswanathan. Doing so allows the electrodes to effectively deliver electrical energy and to ablate tissue through irreversible electroporation ([0082]), thereby increasing efficiency, versatility and safety.
Although Stewart discloses the most distal proximal electrode of the set of proximal electrodes and the most proximal distal electrode of the set of distal electrodes separated by a second spacing (see ‘second spacing’ of linear shaft 22 separating electrodes 40A), Stewart in view of Pranaitis and Viswanathan are silent regarding the linear shaft comprising a flexible shaft portion, the flexible shaft potion having a portion length of the second spacing and an electromagnetic sensor disposed at the flexible shaft portion. 
However, in the same field of endeavor, Govari (Figs. 1-5) teaches a similar system (10) and method comprising an ablation device (catheter 14, distal tip 18 in Fig. 1; [0038], for ablative procedures) including a linear shaft comprising a flexible shaft portion (see Figs. 2-3; specifically Fig. 5 for ‘flexible’ shaft portion and spring 63). The flexible shaft portion includes a receiver (59) comprising a set of three coils (such as that illustrated in Figure 4) that, “act as a location detector for the distal end, by generating position-dependent signals from incident RF radiation produced by external field generating coils 28 (FIG. 1). The field generating coils 28 (typically also three) are fixed in a location pad that is positioned beneath a patient. Analysis of the position-dependent signal levels in the three receiving coils gives the location and the orientation of the distal end” ([0049]; see coils 28 in Fig. 1; [0044], positioning subsystem; it is noted that the receiver 59 necessarily meets the limitation regarding an electromagnetic sensor).This configuration is utilized in order to provide valuable information regarding the position and orientation of the catheter relative to the targeted tissue ([0044]), thereby improving the precision and consistency of RF ablation procedures ([0006]), and overall control of the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Stewart in view of Pranaitis and Viswanathan to further include a flexible shaft potion having a portion length of the second spacing and an electromagnetic sensor disposed at the flexible shaft portion, as taught by Govari. Doing so provides valuable information regarding the position and orientation of the catheter relative to the targeted tissue ([0044]), thereby improving the precision and consistency of RF ablation procedures ([0006]), and overall control of the system. 
Regarding claim 25, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 24. Stewart further discloses wherein the cardiac chamber is an endocardial space of an atrium ([0023]-[0025], see endocardial space; [0077], “the first treatment device 12 may be positioned within the heart on an endocardial surface”).
Regarding claim 28, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 24. Stewart discloses wherein the set of distal electrodes (Fig. 5) includes: a distal tip electrode (distal tip electrode 40B) disposed at a tip of the linear shaft (22); and one or more distal electrodes (see distal electrodes 40A) disposed proximal to the distal tip electrode (40B), a third spacing separating the distal tip electrode (40B) and an adjacent distal electrode of the one or more distal electrodes (see Fig. 5 for a ‘third spacing’ of the linear shaft 22 separating distal tip electrode 40B and an adjacent distal electrode 40A).
Regarding claim 32, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 1, but are silent regarding wherein the set of proximal electrodes further includes a proximal electrode having a third length different from the second length.
In view of the prior modification of Stewart in view of Pranaitis and further in view of Viswanathan and Govari, Pranaitis teaches (Figs. 1 and 3) an ablation catheter (10) including a distal tip electrode (26) positioned at the distal end (14) and a set of proximal electrodes (28) disposed proximal to the distal tip electrode (26). Pranaitis teaches, “the person of ordinary skill in the art will understand and appreciate that, by varying the size and spacing of electrodes 28, different diagnostic and/or therapeutic objectives and/or outcomes can be achieved” (col. 5, ll. 13-26). It is well known in the art (as can be seen in Pranaitis) to include electrodes of various sizes and spacings in order to achieve desired therapeutic objectives (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode configuration as taught by Stewart in view of Pranaitis and further in view of Viswanathan and Govari such that the set of proximal electrodes further includes a proximal electrode having a third length different from the second length, as taught by Pranaitis in order to achieve desired therapeutic objectives (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment.
Regarding claim 33, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 1. Stewart further discloses wherein the signal generator (generator 16 in Fig. 5) is configured to activate the distal tip electrode (40B) and the set of proximal electrodes (40A) to generate the pulsed electric field ([0049], see device for delivering pulses for electroporation and ablation of tissue; [0072]-[0073], various methods of destroying target tissue through electroporation; [0076], may be performed using one device 12).
Further, in view of the prior combination of Stewart in view of Pranaitis and further in view of Viswanathan and Govari, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the structural limitations of the claim, and therefore necessarily provide a device capable of generating a pulsed electric field having a shape that is wider near the distal tip electrode than near the set of proximal electrodes.
Regarding claim 34, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11. In view of the prior modification of  Stewart in view of Pranaitis and further in view of Viswanathan and Govari, Pranaitis (Fig. 3) teaches wherein each of the first, second, and third spacings are between about 0.5 mm and about 12 mm (col. 5, ll. 7-28). 
Regarding claim 35, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11. In view of the prior modification of  Stewart in view of Pranaitis and further in view of Viswanathan and Govari, Pranaitis teaches wherein the first spacing is approximately equal to the third spacing (see annotated Figure 3 above for spacings of ‘approximately’ equal size; it is noted that approximately is defined by Cambridge Dictionary as “close to a particular number or time although not exactly that number or time”, therefore as broadly claimed, Pranaitis necessarily meets the limitation of the claim). 
Regarding claim 36, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 28. In view of the prior modification of  Stewart in view of Pranaitis and further in view of Viswanathan and Govari, Pranaitis (Fig. 3) teaches wherein each of the first, second, and third spacings are between about 0.5 mm and about 12 mm (col. 5, ll. 7-28). 
Regarding claim 37, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 24, but are silent regarding wherein the ratio of the second spacing to the first spacing is between about 1 and about 20.
In view of the prior modification of Stewart in view of Pranaitis and further in view of Viswanathan and Govari, Pranaitis teaches various inter-electrode spacing, including of about 1 mm and as close together as about 0.75 mm (col. 5, ll. 7-28). Pranaitis teaches, “the person of ordinary skill in the art will understand and appreciate that, by varying the size and spacing of electrodes 28, different diagnostic and/or therapeutic objectives and/or outcomes can be achieved… it should be understood that distal region 14 can include any number of such electrodes 28 and that the inter-electrode spacing need not always be 1 mm. In some embodiments, in fact, the inter-electrode spacing can vary along the length of distal region 14” (col. 5, ll. 13-26). It is well known in the art (as can be seen in Pranaitis) to provide various spacings in order to achieve a desired therapeutic objective (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first spacing and the second spacing as taught by Stewart in view of Pranaitis and further in view of Viswanathan and Govari such that the ratio of the second spacing to the first spacing is between about 1 and about 20 as taught by Pranaitis in order to achieve a desired therapeutic objective (col. 5, ll. 13-26), thereby increasing accuracy, control and efficiency of treatment. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding claim 38, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 24. In view of the prior modification of  Stewart in view of Pranaitis and further in view of Viswanathan and Govari, Pranaitis (Fig. 3) teaches wherein: each proximal electrode (28) from the set of proximal electrodes has a length of about 1 mm to about 6 mm, and each distal electrode (28) from the set of distal electrodes has a length of about 1 mm to about 8 mm (col. 5, ll. 7-28).
Regarding claim 39, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 24. Stewart further discloses wherein the linear shaft (elongate body 22 in Fig. 5) set at the first orientation is approximately normal to the first portion of the tissue wall (see Figs. 19 and 20 for device 12 and distal portion 28 at a ‘first orientation’), and the linear shaft set at the second orientation is obliquely apposed to the tissue wall (see Fig. 19 for device 14 illustrating a ‘second orientation’). As broadly claimed, the linear shaft (elongate body 22 in Fig. 5) is capable of being set at various orientations, including those illustrated in Figures 19 and 20 of Stewart. 
Claims 7, 20-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Pranaitis and further in view of Viswanathan and Govari as applied to claims and 39 1, 5, 8-11, 15-19, 22, 24-26, 28, and 32-39 above, and further in view of Cao et al., (hereinafter ‘Cao’, U.S. PGPub. No. 2014/0257130).
Regarding claim 7, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 1. Stewart discloses that “[t]he handle 42 may also include one or more actuation or control features that allow a user to control, deflect, steer, or otherwise manipulate a distal portion of the device(s) 12, 14 from the proximal portion of the device. For example, the handle 42 may include one or more components such as a lever or knob for manipulating the elongate body 22 and/or additional components of the device(s) 12, 14” ([0065]). However, Stewart in view of Pranaitis and further in view of Viswanathan and Govari are silent rewarding a pull wire configured to be actuated to deflect the linear shaft, the pull wire coupled to a location along the distal portion of the linear shaft.
However, in the same field of endeavor, Cao teaches a similar apparatus (catheter 10 in Fig. 1) having a distal end region (12) and a proximal end region (14) including an ablation element (16) disposed at the distal end region (12). Cao teaches a pull wire (18) extends through the catheter (10) and may be fixed to the distal end region (12) and extends out from the proximal end region (14). Relative movement of the pull wire (18) and the proximal end region (14) are used in order to deflect the distal end region, which may help with steering or with positioning the ablation element ([0020]), thereby increasing control and accuracy of placement. It is well known in the art (as can be seen in Cao) to provide a pull wire in order to aid in deflection and steering of a catheter shaft and achieve desired positioning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stewart in view Pranaitis and further in view of Viswanathan and Govari to include a pull wire coupled to a location along the distal portion of the linear shaft as taught by Cao in order to deflect the distal end region, which may help with steering or with positioning the ablation element ([0020]), thereby increasing control and accuracy of placement.
Regarding claim 20, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11. Stewart further discloses that “[t]he handle 42 may also include one or more actuation or control features that allow a user to control, deflect, steer, or otherwise manipulate a distal portion of the device(s) 12, 14 from the proximal portion of the device. For example, the handle 42 may include one or more components such as a lever or knob for manipulating the elongate body 22 and/or additional components of the device(s) 12, 14” ([0065]). 
Stewart in view of Pranaitis and Viswanathan fail to explicitly disclose a pull wire including proximal and distal ends, the distal end of the pull wire coupled to the linear shaft at a location distal to the set of proximal electrodes and near the distal end of a portion of the linear shaft separating the most distal proximal electrode of the set of proximal electrodes from the most proximal distal electrode of the set of distal electrodes, the proximal end of the pull wire coupled to an actuation mechanism, the pull wire configured to be actuated via the actuation mechanism to deflect the linear shaft such that the portion of the linear shaft deflects with the deflection of the linear shaft.
However, in the same field of endeavor, Cao teaches a similar apparatus (catheter 10 in Fig. 1) having a distal end region (12) and a proximal end region (14) including an ablation element (16) disposed at the distal end region (12). Cao teaches a pull wire (18) extends through the catheter (10) and may be fixed to the distal end region (12) and extends out from the proximal end region (14). Relative movement of the pull wire (18) and the proximal end region (14) are used in order to deflect the distal end region, which may help with steering or with positioning the ablation element ([0020]), thereby increasing control and accuracy of placement. It is well known in the art (as can be seen in Cao) to provide a pull wire in order to aid in deflection and steering of a catheter shaft and achieve desired positioning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stewart in view Pranaitis and further in view of Viswanathan and Govari to include a pull wire and associated configuration as taught by Cao in order to deflect the distal end region, which may help with steering or with positioning the ablation element ([0020]), thereby increasing control and accuracy of placement.
Regarding claim 21, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 11. Stewart further discloses that “[t]he handle 42 may also include one or more actuation or control features that allow a user to control, deflect, steer, or otherwise manipulate a distal portion of the device(s) 12, 14 from the proximal portion of the device. For example, the handle 42 may include one or more components such as a lever or knob for manipulating the elongate body 22 and/or additional components of the device(s) 12, 14” ([0065]). Stewart in view of Pranaitis and Viswanathan fail to explicitly disclose a pull wire including proximal and distal ends, the distal end of the pull wire coupled to the distal portion of the linear shaft, the proximal end of the pull wire coupled to an actuation mechanism, the pull wire configured to be actuated via the actuation mechanism so as to deflect the linear shaft.
However, in the same field of endeavor, Cao teaches a similar apparatus (catheter 10 in Fig. 1) having a distal end region (12) and a proximal end region (14) including an ablation element (16) disposed at the distal end region (12). Cao teaches a pull wire (18) extends through the catheter (10) and may be fixed to the distal end region (12) and extends out from the proximal end region (14). Relative movement of the pull wire (18) and the proximal end region (14) are used in order to deflect the distal end region, which may help with steering or with positioning the ablation element ([0020]), thereby increasing control and accuracy of placement. It is well known in the art (as can be seen in Cao) to provide a pull wire in order to aid in deflection and steering of a catheter shaft and achieve desired positioning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stewart in view Pranaitis and further in view of Viswanathan and Govari to include a pull wire and associated configuration as taught by Cao in order to deflect the distal end region, which may help with steering or with positioning the ablation element ([0020]), thereby increasing control and accuracy of placement.
Regarding claim 29, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 24. Stewart discloses that “[t]he handle 42 may also include one or more actuation or control features that allow a user to control, deflect, steer, or otherwise manipulate a distal portion of the device(s) 12, 14 from the proximal portion of the device. For example, the handle 42 may include one or more components such as a lever or knob for manipulating the elongate body 22 and/or additional components of the device(s) 12, 14” ([0065]). However, Stewart in view of Pranaitis and further in view of Viswanathan and Govari are silent rewarding a pull wire coupled to the distal portion to deflect the distal portion to steer the ablation device.
However, in the same field of endeavor, Cao teaches a similar apparatus (catheter 10 in Fig. 1) having a distal end region (12) and a proximal end region (14) including an ablation element (16) disposed at the distal end region (12). Cao teaches a pull wire (18) extends through the catheter (10) and may be fixed to the distal end region (12) and extends out from the proximal end region (14). Relative movement of the pull wire (18) and the proximal end region (14) are used in order to deflect the distal end region, which may help with steering or with positioning the ablation element ([0020]), thereby increasing control and accuracy of placement. It is well known in the art (as can be seen in Cao) to provide a pull wire in order to aid in deflection and steering of a catheter shaft and achieve desired positioning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Stewart in view Pranaitis and further in view of Viswanathan and Govari to include a pull wire coupled to the distal portion to deflect the distal portion to steer the ablation device as taught by Cao in order to deflect the distal end region, which may help with steering or with positioning the ablation element ([0020]), thereby increasing control and accuracy of placement.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Pranaitis and further in view of Viswanathan and Govari as applied to claim 22 above, and further in view of Viswanathan.
Regarding claim 23, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the apparatus according to claim 22, but are silent regarding wherein a subset of the set of distal electrodes is configured to measure electrocardiogram (ECG) data.
However, in the same field of endeavor, Viswanathan further teaches an ablation device including a shaft lumen and a set of splines extending from a distal end of the shaft lumen wherein each spline of the set of splines may include one or more electrodes formed on a surface of that spline ([0211]). Viswanathan teaches the one or more electrodes on each spline of the set of splines of the ablation device may be configured for receiving an ECG signal for recording electrophysiology data ([0211] -[0212]; also see [0012] for the set of electrodes for each spline in the set of splines may include at least one electrode configured for ablation and at least one electrode configured for receiving an ECG signal). It is well known in the art (as can be seen in Viswanathan) that electrophysiology data may be recorded and used to generate an anatomical map that may be used to compare electrophysiology data recorded before and after energy delivery, thereby determining the effectiveness of tissue ablation ([0076], [0213]) and improving safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Stewart in view of Pranaitis and further in view of Viswanathan and Govari to further include a subset of the set of distal electrodes is configured to measure electrocardiogram (ECG) data as taught by Viswanathan in order to provide that electrophysiology data that may be recorded and used to generate an anatomical map that may be used to compare electrophysiology data recorded before and after energy delivery, thereby determining the effectiveness of tissue ablation ([0076], [0213]) and improving safety.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Pranaitis and further in view of Viswanathan and Govari as applied to claims 1, 5, 8-11, 15-19, 22, 24-26, 28, and 32-39 above, and further in view of Govari. 
Regarding claim 30, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the method according to claim 24.
As discussed above in the rejection of claim 24, Govari (Figs. 1-5) teaches a similar system (10) and method comprising an ablation device (catheter 14, distal tip 18 in Fig. 1; [0038], for ablative procedures) including a receiver (59) that operates with a positioning subsystem. The positioning subsystem further comprises a magnetic position tracking arrangement that determines the position and orientation of the catheter (14) by generating magnetic fields in a predefined working volume and sensing these fields at the catheter, using field generating coils (28) fixed in a location pad positioned beneath the patient ([0044]; see coils 28 in Fig. 1; [0049]; as broadly claimed the coils meet the limitation of a subset of the set of distal electrodes). The receiver (59) may be a set of three coils (such as that illustrated in Figure 4) that, “act as a location detector for the distal end, by generating position-dependent signals from incident RF radiation produced by external field generating coils 28 (FIG. 1). Govari teaches “[t]he field generating coils 28 (typically also three) are fixed in a location pad that is positioned beneath a patient. Analysis of the position-dependent signal levels in the three receiving coils gives the location and the orientation of the distal end” ([0049]). This configuration is utilized in order to provide valuable information regarding the position and orientation of the catheter relative to the targeted tissue ([0044]), thereby improving the precision and consistency of RF ablation procedures ([0006]), and overall control of the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Stewart in view of Pranaitis and further in view of Viswanathan and Govari to further include using a field generator associated with a tracking device, at least one of electric fields or magnetic fields; receiving, from a subset of the set of distal electrodes, a set of signals in response to the generated fields; determining, based on the set of signals, a location of the distal portion of the linear shaft, the positioning of the linear shaft being guided by the location as taught by Govari. Doing so provides valuable information regarding the position and orientation of the catheter relative to the targeted tissue ([0044]), thereby improving the precision and consistency of RF ablation procedures ([0006]), and overall control of the system. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Pranaitis and further in view of Viswanathan and Govari as applied to claims 1, 5, 8-11, 15-19, 22, 24-26, 28, and 32-39 above, and further in view of Mackey (hereinafter ‘Mackey’, U.S. Pat. 5,837,001). 
Regarding claim 31, Stewart in view of Pranaitis and further in view of Viswanathan and Govari teach all of the limitations of the device according to claim 1. In view of the prior modification of  Stewart in view of Pranaitis and further in view of Viswanathan and Govari, Pranaitis (Fig. 3) teaches wherein the second length of the at least one proximal electrode is between about 1 mm and about 6 mm (col. 5, ll. 7-28). 
Stewart in view of Pranaitis and further in view of Viswanathan and Govari are silent regarding wherein the first length of the distal tip electrode is between about 1 mm and about 8 mm. 
However, in the same field of endeavor, Mackey teaches a similar system (Fig. 2) comprising a catheter (200) configured with multiple electrodes serially spaced in an axial direction along the catheter (200). The catheter (200) includes a tip electrode (202) having a first length ranging from 2-4 mm and conductive ring electrodes (204) having a second length of approximately 2 mm in axial length (col. 5, line 57-col. 6, line 12). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode lengths as taught by Stewart in view of Pranaitis and further in view of Viswanathan and Govari to include wherein the first length of the distal tip electrode is between about 1 mm and about 8 mm, as taught by Mackey as applicant appears to have placed no criticality on the claimed range and since it has been held that "[i]n  the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. Further, the amendment has necessitated a new grounds of rejection. 
Applicant has argued (pages 11-12) that Stewart and Coates collectively do not disclose "a plurality of collinear electrodes disposed on the linear distal portion, the plurality of electrodes including: a distal tip electrode having a first length; and a set of proximal electrodes disposed proximal to the distal tip electrode, a first spacing separating adjacent pair of proximal electrodes of the set of proximal electrodes, the flexible shaft portion having a portion length of a second spacing separating the most distal proximal electrode of the set of proximal electrodes from the distal tip electrode, at least one of the proximal electrodes from the adjacent pair having a second length, the first length being greater than the second length, and the second spacing being greater than the first spacing," as recited in claim 1”. This argument is moot in view of the new rejection set forth above. It is the Examiner’s position that Pranaitis (U.S. Pat. 10,729,348) teaches the limitations regarding spacing and length of the electrode. See rejection above for further detail. 
Further, Applicant has argued (page 12) that “Coates maybe at best discloses electrodes having different lengths and "a spacing between electrodes may be varied from one electrode to the next" (Coates at para. [0062]), but such length and spacing variation is for increasing accuracy, efficiency, and safety. Conversely, "the flexible shaft portion having a portion length of a second spacing . . . greater than the first spacing," as recited in claim 1, can improve the flexibility of the catheter”. 
In response to applicant's argument that the spacing can improve the flexibility of the catheter, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant has argued (pages 13-14) that Govari does not disclose the amended limitation of the electromagnetic senor. This argument is not found persuasive. Although Govari teaches a force-dependent senor (contact force sensor 53, spring 63), Govari also teaches a receiver (59) comprising a set of three coils (such as that illustrated in Figure 4) that, “act as a location detector for the distal end, by generating position-dependent signals from incident RF radiation produced by external field generating coils 28 (FIG. 1). The field generating coils 28 (typically also three) are fixed in a location pad that is positioned beneath a patient. Analysis of the position-dependent signal levels in the three receiving coils gives the location and the orientation of the distal end” ([0049]; see coils 28 in Fig. 1; [0044], positioning subsystem; it is noted that the receiver 59 necessarily meets the limitation regarding an electromagnetic sensor).This configuration is utilized in order to provide valuable information regarding the position and orientation of the catheter relative to the targeted tissue ([0044]), thereby improving the precision and consistency of RF ablation procedures ([0006]), and overall control of the system. As claimed, Govari advantageously provides an electromagnetic sensor disposed at the flexible shaft portion, and a tracking device configured to track a location of the distal portion of the linear shaft during positioning, the tracking device including a field generator configured to generate at least one of electric fields or magnetic fields, wherein the electromagnetic sensor is configured to receive a set of signals in response to the generated fields for determining the location of the distal portion of the linear shaft. Applicant recognizing that this system provides a dual function and may also generate force-dependent signals in addition to location detection does not exclude the use of Govari as a viable teaching reference to meet the limitations of the claim. The rejection has been modified above for clarity in order to emphasize the purpose of Govari as a teaching reference that illustrates an electromagnetic sensor as claimed.
It is the Examiner’s position that Stewart et al., (U.S. PGPub. No. 2018/0303543) in view of Pranaitis (U.S. Pat. 10,729,348) and further in view of Viswanathan et al., (U.S. PGPub. No. 2018/0085160) and Govari et al., (U.S. PGPub. No. 2017/0172666) teach all of the limitations of the system according to independent claim 1, the apparatus according to independent claim 11 and the method according to independent claim 24.
No further remarks have been provided regarding the dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794